Citation Nr: 0327551	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-06 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES


1.	Service connection for defective hearing in the left 
ear.  

2.	Entitlement to service connection for Meniere's disease.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from February 1945 to December 
1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2002 that denied service 
connection for defective hearing in the left ear and also 
denied service connection for Meniere's disease.  


REMAND

In August 2002 the Board undertook further development of 
this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2)) (2002), which included affording the 
veteran a VA audiology examination and a VA examination for 
diseases of the ear at the VA Medical Center in Butler 
Pennsylvania.  The record contains a computer-generated 
document that indicates that these examinations were 
cancelled on January 17, 2003, because the veteran failed to 
report.  

In November 2002, the Board informed the veteran that failure 
to appear for these examinations would result in the 
adjudication of his current claims under the provisions of 38 
C.F.R.§ 3.655.  However, the claims folder does currently 
contain a copy of the notification sent to the veteran by the 
Butler VA Medical Center informing him of the date, time, and 
place of the VA audiology and ear examinations cancelled on 
January 17, 2003.  A copy of this notification letter should 
be obtained and associated with the claims folder.  

In a letter dated in November 2001 the RO informed the 
appellant of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002), of the evidence needed to substantiate his claims, and 
of what evidence he was responsible for obtaining.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should contact the VA medical 
Center in Butler Pennsylvania and request 
a copy of the notification letter(s) sent 
to the veteran informing him of the date, 
time, and place of the VA audiology and 
ear examinations cancelled on January 17, 
2003, because he failed to report.  When 
received, this notification letter should 
be associated with the claims folder.  

3.  The RO should then readjudicate the 
veteran's claims, and if appropriate, 
issue a supplemental statement of the 
case as to any benefit that remains 
denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

